DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/20 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 9, 17, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (US 2010/0245043 A1) in view of Bosch (US 2013/0232064 A1).

Regarding Claim(s) 9, Doi teaches a money handling apparatus (1), as illustrated in figure 1, configured to perform a process of depositing money, as mentioned at paragraph 3, #of from outside into the apparatus, as mentioned at paragraph 3, comprising:
a depositing unit, i.e., deposit port (11) configured to feed a plurality of kinds, the term “kind” considered to refer to any of different denominations of banknotes, of money to be deposited from outside of the apparatus into the apparatus (1) in the depositing process;
a transport unit (16) configured to transport the money fed into the apparatus by the depositing unit (11);
a recognition unit (12) configured to recognize the kinds of the money transported by the transport unit (16), as mentioned at paragraphs 54 and 61;
a storage unit, i.e., stackers (21a-21f), as mentioned at paragraph 61, each configured to store the plurality of kinds of first money to be stored therein among the money recognized by the recognition unit (12), as mentioned at 
a reject unit, i.e., reject escrow unit (15), as mentioned at paragraphs 15 and 57, configured to stack rejected money among the money recognized by the recognition unit (12), the rejected money being restricted to be stored in the storage unit;
an outlet, i.e., dispensing port (13), configured to discharge, to outside of the apparatus, the money fed from the first storage unit (21a-21f) by the feeding mechanism in the dispensing process, as mentioned at paragraph 56, 
a memory unit (120) configured to store data such as an upper-limit storage amount for each of the kinds of the first money to be stored in the storage unit, as mentioned at paragraphs 85, 129, 137, 143, 168 and 179; and
a control unit (130), as mentioned at paragraph 137 and as illustrated at figure 9, configured to control the transport unit (16), such that an amount of each of the plurality (of) kinds of the first money stored in the storage unit does not exceed the upper limit storage amount which corresponds to the each of the plurality (of) kinds of the first money and is stored in the memory unit (120), as mentioned at paragraph 140, ie., “setting of an upper limit or optimum value of the number of wherein 
the control unit (130) is configured to control the transport unit (16) such that after an amount of a first kind of the first money among the plurality of kinds of the first money which has been stored in the storage unit (21) has reached the upper limit storage amount corresponding to the first kind of the first money, the first kind of the first money to be stored in the storage unit is transported to the accumulating unit (31), as mentioned at paragraph 239, for example.
Regarding Claim 9, Doi does not teach and lacks “the first kind of the remaining first money which has not been stored in the storage unit yet is transported to the reject unit”.
Regarding Claim 9, Doi does not expressly teach, but Bosch teaches a reject unit in the form of a “non-recycling cassette” for storing “overflow bills from the recycling cassette (e.g., if the recycling cassette is full), or bills that are too worn to be recycled (bills that are too worn to be recycled may also be rejected by the currency recycler 1175)” as mentioned at paragraph 139, at second to last sentence, i.e., “[t]he currency recycler 1175 may also include a non-recycling cassette to store bills of any denomination, overflow bills from the recycling cassette (e.g., if the recycling cassette is 
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have used Doi’s accumulating “non-recycling cassette” as a reject unit for storing overflow banknotes as well as rejected banknotes, i.e., bills too worn to be recycled, for example” as taught by Bosch, in Doi’s accumulating cassette, for the purpose of storing banknotes that are either or both overflowing other cassettes or rejected by the recognition unit (12), so that more overflowing rejected banknotes are accommodated in the money handling apparatus, thus increasing its longevity of use.  
Regarding Claim 17, Doi teaches wherein the money handling apparatus (1) is configured to perform the depositing process of banknotes, i.e., step (S101) as illustrated in figure 11 and as mentioned at abstract and paragraph 171, for example;
the recognition unit (12) is configured to recognize denominations of banknotes as the kinds of the money, as mentioned at paragraph 172; and
the memory unit (120), as mentioned at paragraph 140, is configured to store, as the upper-limit storage amount for each of denominations, a number of banknotes of the denomination, or a monetary amount of banknotes of the denomination, as mentioned at paragraphs 140, 160, 166 and 238 and as illustrated in figures 5 and 10, for example, noting figure 19 which illustrates the delivery process to 
Regarding Claim 20, Doi teaches wherein the recognition unit (12) is configured to recognize a fitness of the money transported by the transport unit (16), as mentioned at paragraph 54, i.e., “[t]he recognition unit 12 is a billvalid unit that recognizes a banknote, and performs various types of discriminations, such as determination of …fit/unfit note…the recognition unit 12 determines the money with a good condition of genuine currencies as a fit banknote, and the stained or damaged money as an unfit banknote…”, and paragraph 119, which mentions that fit/unfit banknotes are “coordinated” and “counted”, for example;
the storage unit (14, 15, 21, 31), as taught by Doi and as taught by Bosch, i.e., the “non-recycling cassette” for storing “overflow bills from the recycling cassette”, is configured to store the money that is recognized as unfit money by Doi’s recognition unit (12) as mentioned at paragraphs 54 and 119; and 
the control unit (130) is configured to control, in the depositing process, the transport unit (16) to transport the money that is recognized as unfit money by the recognition unit (12) among the money fed by the depositing unit to the reject unit (14, 15, 21, 31) as the rejected money after the amount of the first kind of the first money to be stored in the storage unit (14, 15, 21, 31) has reached the upper limit storage amount which is stored in the memory unit (120) and corresponds to the first kind of the first money, as mentioned at Doi’s paragraphs 140-144, 160, 166 and 238 and as illustrated in figures 5 and 10, for example, noting 
Regarding Claim 21, Doi further teaches wherein the money handling apparatus (1) is further configured to perform a dispensing process of dispensing money to outside of the apparatus, as mentioned at paragraph 126-130 and as illustrated in figures 8 and 9;
the transport unit (16) is configured to transport the money handled in the dispensing process, as illustrated in figure 8;
the storage unit (13, 21a-g and 31), as illustrated in figure 8, is configured to store second money, noting the mention of storage of several different denominations of banknotes in at paragraph 61, for example, that is recognized as inappropriate for dispensing by the recognition unit (12) among the first money fed from the storage unit in the dispensing process, noting that first money or second money can be construed as any groupings of money/banknotes under a broadest reasonable interpretation, noting also that a single banknote can constitute first money or second money; and 
the control unit (130) is configured to control, in the dispensing process, the transport unit (16) to transport the second money that is recognized as inappropriate for dispensing by the recognition unit (12) to the reject unit (13, 14, 15, 20, 21a-g, 31), after the amount of the first kind of the first money in the storage unit (13-15, 20, 21a-g and 31), has reached the upper limit storage amount which is stored in the memory unit (120) and corresponds to the first kind of the first money, as mentioned at paragraphs 140-144, 160, 166 and 238 and as illustrated in figures 5 and 10, for example, noting figure 19 which illustrates the delivery process to various store areas based upon the upper limit storage amount and as mentioned at paragraphs 237-242.  See also rejection of Claim 20, above.
Regarding Claim 23, Doi teaches wherein the control unit (130) is configured to manage an amount of each of the kinds of the first money stored in the storage unit (13-15, 20, 21a-g and 31), as mentioned at paragraphs 114-118, for example, noting that the control unit directs/instructs the banknotes to be moved throughout the banknote handling apparatus (1) via transport unit (16).
Regarding Claim 24, Doi teaches wherein the kinds are denominations, as mentioned at paragraphs.
Response to Arguments
Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive. 
Applicant asserts in The Remarks received 11/12/20, that “the claimed memory unit stores an upper-limit or optimum value of the total number of banknotes stored” and cites paragraphs 137 and 140 of Doi as teaching these limitations.  

Applicant further asserts that Claim 9 recites “the control unit of the Applicant controls the transport unit such that an amount of each kind of the first money stored in the storage unit does not exceed the upper-limit storage amount which corresponds to the kinds of the first money and is stored in the memory unit”.

In response, it is noted that Doi at paragraph 141 states as follows.
[0141] The storage/feed unit balance information 120d expresses the balance, which is an amount to be stored and the number of banknotes by denomination in the stacker 21 of the storage and feed unit 20. In the present embodiment, because the stacker 21 is allocated for each denomination, the number of banknotes stored in each stacker 21 becomes equivalent to the number of banknotes by denomination.

Emphasis provided.
Doi teaches at paragraph 141 what denominations are stored in each stacker (21).  Doi further teaches upper and lower limits in the form of setting information (120c), which corresponds to an upper limit and an optimum amount, as mentioned at paragraph 166, reproduced as follows.  

[0166] The delivery controller 130c can perform the delivery control completely automatically if the amount accumulated in the stacker 21 and a set value of time are registered in the memory unit 120 as the various setting information 120c. For example, when a condition relating to the amount accumulated in the stacker 21 is to be set, an upper limit and an optimum amount of the number of banknotes stored can be set with respect to the respective stackers 21 or the upper limit and the optimum amount can be set with respect to the entire amount in the stacker 21, or an upper limit and an optimum value of the quantity of actually accumulated banknotes (the downward degree of the stage in the embodiment) can be set regardless of the number of banknotes stored.

Emphasis provided.


[0063] The reconciliation cassette 21G is for examining the number of banknotes stored in the stackers 21A to 21F (hereinafter, "stacker 21", when a plural stackers are collectively referred to) when the number of banknotes stored in the stacker 21 becomes uncertain due to a banknote jam (banknote clogging) or the like. After having received and stored the banknotes in the stacker 21 to be examined at the time of examination, the reconciliation cassette 21G feeds out the stored banknotes. 
[0064] Further, banknotes for replenishment can be loaded into the reconciliation cassette 21G to replenish the stackers 21A to 21F with the banknotes. The reconciliation cassette 21G can be used also as a storage and feed unit as the stackers 21A to 21F. Alternatively, the reconciliation cassette 21G can be used as an overflow stacker that receives overflowing banknotes, when the stacker 21 is fully loaded with the banknotes (in a full state). 
Emphasis provided.
Compare with paragraphs 141 and 166.  Therefore, since the reference to “stacker 21” is interpreted to refer to all of the stackers together in aggregate, Doi is considered to teach upper limits for each individual stacker (21a-21g) as well as for all stackers (21) as an aggregate total, i.e., as stated in paragraph 166, “the upper limit…can be set with 

Note that it is considered obvious to include an upper limit for all of the banknotes in the banknote handling apparatus stacking unit as a total amount especially because all of the individual stackers upper limits are known and such information as the total aggregate amount of banknotes is known at least by mere addition of the totals of each storage area/stacker unit and provides the controller and user information important to tracking banknote inventory for denomination inventory management throughout the device and thus preventing its shutdown due to overfilling of banknotes.  Note also that memory (120) stores this information as mentioned at paragraph 166, first sentence.

Applicant also states that Claim 9 recites that “the control unit controls the transport unit such that after an amount of a first kind of the first money which has been stored in the storage unit has reached the upper-limit storage amount corresponding to the first kind of the first money, the first kind of the first money to be stored in the storage unit is transported to the reject unit.”  Applicant goes on to assert that “Doi teaches a control unit 130 which controls the entire money handling apparatus 1 (see paragraphs [0157]-[0159]), and that Doi “fails to control the transport unit in a manner like the claimed control unit, at least because the memory unit of Doi fails to store an upper-limit storage amount for each of the plurality of kinds of money to be stored in the storage unit.




    PNG
    media_image1.png
    508
    652
    media_image1.png
    Greyscale
 

As shown previously, the memory (120) stores the upper limit for both each stacker (21a-21f) as well as the total amount for all stackers (21) together as a total aggregate amount, and the transporter stores overflow to the overflow stacker accordingly, as mentioned at paragraph 64, for example.  Note again that paragraph 63 

Therefore, Claims 9, 17, 20, 21, 23 and 24 are rejected.

Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Note that Daout ‘117 is cited as another banknote storage device with multiple stackers/storage units that tracks total capacity as well as capacity limits such as upper limits for each storage unit, as mentioned at paragraph 19.  

Higashiyama ‘219 is cited as teaching tracking total capacity and the capacity of each storage unit (150), as mentioned at paragraph 314.

Miki ‘321 teaches storing the number of banknotes stored in total in the entire storage and feeding unit at paragraph 15.

Shuren ‘985 teaches tracking the total of all coins by denomination in a coin recycler/bulk store as mentioned at paragraph 32.

Tabachnik ‘966 teaches tracking a total amount of cash deposited as well as all coins in each coin bin, as mentioned at paragraph 48.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

September 1, 2020